Case 1:12-cv-01466-ALC Document 51 Filed 08/26/19 Page1of1

MEMO ENDORSED

   
    

   
 

 
  
 

        

 

\STRICT
Oe DIP FILED COUSS
January 6, 2014
AUG 26 2019
UNDER SEAL
DS
| VIA EMAIL ~S.D. OF NY:
eee ees Hon. Andrew L. Carter, Jr. |
“CALLAGY LAW | United States District Judge i
Couragcous: Compassionate + Committed | United States Courthouse
500 Pearl Street, Room 2220
New York, NY 10007 \-b6 -\4
Mack-Cali Centre I | RE: United States of America, State of New York ex rei, Clifford
bo Brant Ra — Suite 365 Weiner v. Siemens AG, Siemens Corporation, et al

 

Paramus, New Jersey 07652
Email: info@callagylaw.com
Web: callagylaw.com
Office: 201.261.1700
Fax: 201.261.1775

Docket No.: 12-cv-1466

Dear Judge Carter:

This firm, and more specifically the undersigned, represents
Relator Clifford Weiner (“Relator”) in the above-referenced gui fam
action filed under seal on February 28, 2012, pursuant to the Federal

False Claims Act, as amended, 31 U.S.C. §§ 3729-33 (“Federal FCA”)
| and the New York False Claims Act, Art. XIII of the New York State
Te Finance Law (“NYFCA”).
€ . Lallagy |

Due to an unforeseen personal matter, the attorney handling this

Partner
Benjamin D. Light+ matter would not be able to attend today’s status conference. As such,
David L. Aromando+* | Relator respectfully requests an adjournment. Kindly be advised that

Tara M. McCluskey+ Counsel from New York State and United States have consented to this

JoAnne Baio LaGreca+* request.

Michael J. Smikun+* |

Jennifer Chapla+** | T . : Soli ' daenti ae
Matthew R, Major? Thank you for your Honor’s kind consideration to this request.
Rebecca Molnart

Andrew P. Slowinskit+
James Greenspant+*

Lauren E. Fradella+*
Kimberly A. Vanderhoef+*
Jorge J, Feliz+

Respectfully submitted,
CALLAGY LAW, LLC

Ss C2 see ces

|
+Member of the New Jersey Bar |
*Member of the New York Bar SEAN R. CALLAGY

Member of the Connecticut Bar | SRC/ma
Co: Mara Trager, Assistant United States Attorney
Scott Spiegelman, Assistant Attorney General for the State of
New York

 

Ax PN Calon Avante aa

Sy ek WS Cowkevence OX yoorned
we \ANS -\\ ak WO aan.

TXeved.,
7 Cg

1-&-\4

New York Office:
1133 Broadway

Suite 708

New York, NY 10010
(Reply to NJ Office)

 
   

 
